Citation Nr: 0016286	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  98-12 097A	)	DATE
	)
	)


THE ISSUES

1.  Whether a March 18, 1998 decision of the Board of 
Veterans' Appeals (Board), which dismissed the veteran's 
claims for an increased rating for service-connected post-
traumatic stress disorder (PTSD) and for a total disability 
compensation rating based on individual unemployability (TDIU 
rating), should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).

2.  Whether a February 9, 1999 decision of the Board, which 
denied entitlement to an evaluation in excess of 70 percent 
(during the period from November 30, 1988 to June 27, 1993) 
for service-connected PTSD, should be revised or reversed on 
the grounds of CUE.



REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968, and from June 1968 to November 1969.

This matter is before the Board as an original action on a 
motion of the veteran alleging CUE in a March 18, 1998 Board 
decision which dismissed the veteran's claims for an 
increased rating for service-connected PTSD and for a TDIU 
rating, and alleging CUE in a "February 9, 1997" Board 
decision which denied a rating higher than 70 percent for 
PTSD for the period from November 30, 1988 to June 27, 1993.  
Since there was no Board decision dated in February 1997, the 
Board presumes that the veteran's representative, in his May 
2000 written presentation, intended to allege CUE in a 
February 9, 1999 Board decision which granted a 70 percent 
rating (but no higher) for PTSD for the period from November 
30, 1988 to June 27, 1993.

The Board observes that, by letter dated in May 1998, the 
Board denied the veteran's motion for reconsideration of the 
March 18, 1998 decision.


FINDINGS OF FACT

1.  A March 1998 Board decision, which dismissed the 
veteran's claims for an increased rating for PTSD and for a 
TDIU rating, was reasonably supported by evidence then of 
record and prevailing legal authority; the Board decision was 
not undebatably erroneous.

2.  A February 1999 Board decision, which granted a 70 
percent rating (but no higher) for PTSD for the period from 
November 30, 1988 to June 27, 1993, was reasonably supported 
by evidence then of record and prevailing legal authority; 
the Board decision was not undebatably erroneous.


CONCLUSIONS OF LAW

1.  There was no CUE in the March 1998 Board decision which 
dismissed the veteran's claims for an increased rating for 
PTSD and for a TDIU rating.  38 U.S.C.A. § 7111 (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.1403 (1999).

2.  There was no CUE in the February 1999 Board decision 
which granted a 70 percent rating (but no higher) for PTSD 
for the period from November 30, 1988 to June 27, 1993.  38 
U.S.C.A. § 7111 (West 1991 & Supp. 1999); 38 C.F.R. § 20.1403 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background
 
The veteran served on active duty in the Marine Corps from 
March 1966 to March 1968, and from June 1968 to November 
1969, including service in Vietnam.

The veteran's established service-connected conditions (and 
current ratings) include PTSD (rated 100 percent), Wolff-
Parkinson-White syndrome (rated 10 percent), and a healed 
fracture of the left fifth metatarsal (rated noncompensable).

VA medical records dated from the 1970s to the mid-1980s 
reflect treatment for a variety of conditions, including 
orthopedic conditions, a heart condition, skin disorders, and 
occasional treatment for anxiety.  A VA discharge summary 
shows that the veteran was hospitalized from May 1984 to June 
1984 for alcoholism; the discharge diagnoses were alcohol 
dependence, marijuana abuse, history of Valium dependence, 
and history of Wolff-Parkinson-White syndrome.  PTSD was not 
diagnosed.

The first diagnosis of PTSD is dated in August 1984; a VA 
outpatient treatment record notes that the veteran had 
problems with combat nightmares, withdrawal from people, 
diminished interest in significant activities, startle 
response, sleep disturbance, survivor guilt, and avoidance of 
activities which reminded him of Vietnam.  The diagnosis was 
PTSD, moderate to severe.

Records from the Office of Worker's Compensation dated in 
1986 and 1988 reflect that the veteran injured his left knee 
at work in 1986, and had permanent partial disability as a 
result.  On examination in February 1988, the reviewing 
physician noted that the veteran had other disabling 
conditions including residuals of a back injury and a pelvic 
fracture.  In an undated form, the doctor indicated that the 
veteran was totally disabled due to a leg disability 
beginning in late April 1988.  

VA medical records dated in May 1987 reflect that the veteran 
underwent knee surgery.

By a statement dated in May 1988, the veteran said his last 
day on the job was April 27, 1988, and his job ended due to 
his total disability.

By a statement received in November 1988, the veteran related 
that he had been receiving ongoing VA treatment for PTSD 
since August 1988.

VA outpatient treatment records dated from August 1988 to 
December 1988 reflect episodic treatment for PTSD.  An August 
1988 note from the mental health clinic indicates that the 
veteran had been out of work for 4 months secondary to a knee 
injury.  The examiner stated that the veteran was doing 
fairly well with supportive therapy and Elavil, was sleeping 
fairly well and had a decrease in war nightmares.  The 
veteran reported that some sensory cues aggravated his 
symptoms.  On mental status examination, he was alert, 
coherent, calm, verbal, oriented times three, mildly 
depressed, withdrawn, had a clear memory, and a strong war 
preoccupation.  He also had a startle reflex to loud noise.  
The diagnostic assessments were PTSD and a left knee injury.  
A subsequent treatment note dated in late August 1988 
reflects a diagnosis of chronic severe PTSD.  An October 1988 
treatment note indicates that the veteran was alert, 
coherent, calm, cheerful, oriented times three, with a clear 
memory, with some war preoccupation, was not suicidal, and 
had mild depression.  The diagnostic assessment was mild 
PTSD.  A treatment note dated in early December 1988 shows 
that the veteran complained of problems related to knee pain, 
and said he was working at a new job.  The diagnostic 
assessment was chronic moderate PTSD.  A treatment note dated 
December 15, 1988 shows that another examiner indicated that 
the veteran was more depressed around the holidays, and said 
the veteran was alert, coherent, calm, mildly withdrawn, had 
decreased concentration, was euthymic, and had some war 
preoccupation.  The diagnostic assessment was mild/moderate 
PTSD.  The next day, another examiner, in a record addressed 
"To whom it may concern," indicated that the veteran 
experienced flashbacks, problems sleeping, periodic 
depression, and avoidance of people, and diagnosed chronic 
severe PTSD.

On November 30, 1988, the veteran submitted a claim for 
service connection for PTSD.

VA outpatient treatment records dated in 1989 reflect 
episodic treatment for PTSD.  A March 1989 treatment note 
shows that the veteran was back at work and liked his job, 
and was also attending school.  He reported that he liked to 
work alone, was less depressed, and had some flashbacks.  On 
examination, he was alert, coherent, calm, cheerful, 
euthymic, oriented times three, his memory was clear, and he 
had a mild decrease in concentration.  The diagnostic 
assessment was no change since December 15, 1988.  A June 
1989 treatment note shows that the veteran was doing fairly 
well, was working full time as an accountant and enjoyed his 
work, and had a decrease in war nightmares and flashbacks.  
He reported better sleep on his current medication.  On 
examination, he was alert, coherent, calm, oriented times 
three, had clear memory, a euthymic mood, had startle 
reaction, and was not suicidal.  The diagnostic assessment 
was mild-moderate stabilized PTSD.  A subsequent treatment 
note dated in June 1989 indicates that the veteran was moody, 
depressed, and felt withdrawn from people; the diagnostic 
assessment was chronic PTSD.  An August 1989 treatment note 
shows that the veteran was doing well, working, and had some 
war nightmares.  He was alert, coherent, calm, oriented times 
three, with clear memory, euthymic mood, and a startle 
reaction; he was not suicidal.  The diagnostic assessment was 
PTSD.  Another examiner treated the veteran on the same day; 
the diagnostic assessment was chronic severe PTSD.  A 
November 1989 treatment note indicates that the veteran was 
doing fair, was working, and had some war nightmares.  The 
diagnostic assessment was mild PTSD, with a decrease in 
depression and anxiety.

VA medical records dated in 1990 reflect episodic treatment 
for PTSD.  A February 1990 treatment note reflects that the 
veteran was active with work, family, and hobbies.  The 
diagnostic assessment was mild PTSD.  In July 1990, the 
veteran reported that he was in and out of work due to knee 
pain.  The diagnostic assessments were mild-moderate PTSD and 
chronic knee pain.  An early December 1990 treatment note 
shows that the veteran reported that his symptoms worsened 
two weeks previously, and he had a bad flashback that day.  
He also reported increased knee and back pain.  He reported 
sleep impairment, nightmares, decreased concentration.  The 
diagnostic assessment was considerable PTSD.  A few weeks 
later, the veteran reported that he was a little better; the 
diagnostic assessment was considerable PTSD.

VA medical records dated in 1991 reflect episodic treatment 
for PTSD.  Treatment notes dated in January 1991 and March 
1991 reflect complaints of increased symptoms; the diagnostic 
assessment was moderate PTSD.  A July 1991 treatment note 
shows that the veteran said he was doing about the same, and 
was out of work due to a knee injury.  He said he had applied 
for workers' compensation.  On examination, he was alert, 
calm, coherent, neat, oriented times three, with clear 
memory, a mildly depressed mood, decreased concentration, and 
he was hypervigilant and had a startle reaction.  He was not 
suicidal.  The diagnostic assessment was moderate PTSD with 
considerable social and industrial impairment.  An October 
1991 treatment note reflects that the veteran reported that 
he was waking at 2 or 3 o'clock in the morning, and had war 
nightmares 3 or 4 times weekly, but was otherwise doing well.  
On mental status examination, he was alert, coherent, calm, 
cheerful, euthymic, had a positive startle reaction, and was 
hypervigilant.  He was not suicidal.  The diagnostic 
assessments were increased knee pain and mild-moderate PTSD.  
Later that month, another examiner indicated a diagnosis of 
chronic PTSD, definite to considerable.

VA medical records dated in 1992 reflect ongoing treatment 
for PTSD.  A February 1992 treatment note shows that the 
veteran reported he remained out of work.  He reported low 
concentration, periods of social withdrawal, irritability, 
sleep impairment, and nightmares 2 or 3 times weekly.  On 
examination, he was alert, coherent, neat, stoical, self-
effacing, hypervigilant, and had startle reaction, decreased 
concentration, and moderate depression.  The examiner noted 
that the veteran tended to internalize his problems and not 
complain.  The diagnostic assessment was PTSD with severe 
social and industrial impairment.  The examiner opined that 
the veteran's knee injury with chronic pain syndrome 
aggravated his PTSD, and the combined illness rendered the 
veteran totally disabled.  In a November 1992 record 
addressed "To whom it may concern," another examiner 
indicated that the veteran's knee disability exacerbated his 
PTSD, and said the veteran had a high degree of anxiety and 
depression, sleep impairment, and was taking psychotropic 
medication.  He opined that the veteran was disabled and 
unable to work.  He said that the veteran's symptoms were 
severe enough that he was unable to tolerate even low levels 
of stress, had poor concentration and concentration, and was 
irritable and angry.

A VA hospital discharge summary shows that the veteran was 
hospitalized from December 1992 to January 1993 for PTSD.  On 
admission the veteran reported that he had experienced 
increasing symptoms, including anxiety, depression, insomnia, 
nightmares, flashbacks, intrusive thoughts, and social 
isolation.  On examination, he was alert, oriented, rational, 
depressed, and anxious.  Memory, knowledge, insight, and 
judgment were fair.  There was no evidence of loose 
associations or delusions, and the veteran denied suicidal or 
homicidal ideation.  The veteran received individual and 
group psychotherapy, as well as medication.  On discharge, 
the veteran was alert, oriented, and rational.  The examiner 
stated that all of his PTSD symptoms continued in varying 
degrees but had stabilized to the point that the veteran 
could be treated as an outpatient.  The Axis I discharge 
diagnosis was PTSD.  The examiner indicated that the current 
global assessment of functioning (GAF) was 45, and said the 
GAF during the past year was 50.

VA outpatient treatment records dated in 1993 reflect ongoing 
treatment for PTSD.  A January 1993 VA outpatient treatment 
record shows that a clinical psychologist indicated that the 
veteran had severe industrial and social impairment and was 
totally disabled.  A March 1993 treatment note shows that the 
veteran was alert, well-oriented times three, speech and 
motor functions were normal, and there was no evidence of 
audio or visual hallucinations or psychosis.  There was no 
history of depression, suicidal ideation, or homicidal 
ideation.  Affect, memory, insight, judgment, and all 
cognitive functions were normal.  The diagnostic assessment 
was PTSD.  An April 1993 treatment note shows that the 
veteran reported that he had no medication for some time, and 
complained of increased depression with decreased 
concentration, and of problems with sexual functioning and 
sleep.  He also complained of severe cervical spondylosis.  
On mental status examination, the veteran was in good 
contact, was able to relate his needs well, and complained of 
feeling anxious.  He felt that he was "ducking" from 
everyone, especially his wife.  He denied hearing voices and 
was not delusional.  He had adequate insight and judgment, 
and reported chronic nightmares.  The diagnosis was chronic 
PTSD.  A treatment note dated in early June 1993 reflects 
that the veteran reported ups and downs in his condition, and 
complained of difficulty with sleep, episodic depression, and 
difficulty with sexual functioning secondary to poor 
concentration.  He complained of continuing nightmares and 
flashbacks.  He felt that his current medication was helpful 
with depression, but not with sleep.  The examiner opined 
that the veteran appeared fairly stable on his present 
medication.  A psychiatrist's note dated later that day 
indicated that the veteran complained of difficulty sleeping, 
an increase in intrusive thoughts, an increase in guilt 
feelings, and increased anxiety, avoidance, and isolation 
when the weather was hot and humid.  The diagnostic 
assessment was chronic severe PTSD.

At a VA psychiatric examination performed on June 28, 1993, 
the veteran said he had not worked since 1990 and his 
symptoms were quite disabling.  He reported poor sleep, 
averaging about 2 to 4 hours per night, frequent nightmares 
and flashbacks, irritability, difficulty dealing with stress, 
trouble dealing with people, an inability to connect with his 
children, and frequent fights with his wife.  He said that he 
was presently doing little except for attempts to keep his 
mind busy.  He said he had only one friend, and called him 
once per month.  He said he had no hobbies, and did very 
little around the house.  He reported difficulty relating to 
his children, and said he was unable to get close to them.  
He said he had been married to his second wife for 6 years.  
On examination, the veteran's grooming was fair, he was 
oriented to time, person, and place, spoke rather slowly, and 
seemed to have trouble with his memory at times.  He appeared 
quite suspicious and at times had a strange inward smile.  He 
denied hallucinations, and there was no evidence of 
delusions.  He was able to recall 2 objects over 5 minutes.  
His affect was slightly depressed with an occasional strange 
inward smile.  The diagnostic impression was PTSD.  The 
examiner noted that the veteran had not worked in over 3 
years, was managing stress poorly and was recently 
hospitalized.  He stated that the veteran was severely 
limited in his ability to form relationships with family and 
in his community.  He opined that the veteran's symptoms from 
PTSD were severe.

Subsequent VA and private medical records reflect ongoing 
treatment for PTSD and other psychiatric conditions, as well 
as for orthopedic conditions.  In these records, doctors 
primarily described the veteran's PTSD as severe.

In a November 1993 decision, the RO established service 
connection for PTSD, with a 30 percent rating effective 
November 30, 1988, a temporary total hospitalization rating 
effective December 2, 1992, a 30 percent rating effective 
February 1, 1993, and a 50 percent rating effective June 28, 
1993.

By statements dated in January 1994, the veteran asserted 
that his nerves and heart condition prevented him from 
working, and said he last worked full-time in 1989, and he 
then became too disabled to work.  He said he left his last 
job due to his disability.  He stated that he was under a lot 
of stress due to PTSD, and he also injured his knee, which 
caused more stress.  He said that his PTSD was at least 50 
percent disabling from the mid-1980s to the present.

By a statement dated in March 1994, the veteran's former 
employer indicated that he last worked in 1990, and was 
separated from his position due to disability.

By a statement dated in September 1994, the veteran's 
representative asserted that the veteran's PTSD symptoms were 
consistent with a rating higher than 30 percent from 1988 to 
1993, and that a 70 percent rating was currently warranted, 
as demonstrated by the VA examination in June 1993.

VA medical records demonstrate that the veteran was 
hospitalized from February 1995 to April 1995 for PTSD with 
depression.  On discharge, the examiner noted that the 
current GAF was 45, and the GAF was 50 in the past year.  The 
examiner indicated that the veteran's prognosis was poor, and 
he was unemployable due to PTSD with depression.

At a July 1995 RO hearing, the veteran testified that he 
agreed with the characterization of his PTSD symptoms as 
"severe" at the June 1993 VA examination, and said he was 
equally disabled from 1988 to June 1993.  He said he stopped 
working in 1989 due to his service-connected disabilities, 
and related that he was in receipt of workers' compensation 
benefits.  He stated that he was currently living with his 
second wife.

In an August 1995 decision, the RO granted a temporary total 
hospitalization rating effective February 22, 1995, with a 50 
percent rating effective May 1, 1995.

In a November 1995 decision, the RO granted an increased 70 
percent rating for service-connected PTSD, effective June 28, 
1993, with a temporary total hospitalization rating effective 
February 22, 1995, and a 70 percent rating effective May 1, 
1995.

In a January 1998 decision, the RO granted an increased 100 
percent rating for PTSD, effective February 20, 1997.

In a March 18, 1998 decision, the Board dismissed the 
veteran's claims for an increased rating for service-
connected PTSD and for a TDIU rating, on the basis that the 
veteran was already in receipt of a 100 percent schedular 
rating for service-connected PTSD, and remanded the veteran's 
claim for an increase in a 30 percent rating for PTSD for the 
period from November 30, 1988 to June 27, 1993.

In a February 9, 1999 decision, the Board granted an 
increased 70 percent rating for PTSD for the period from 
November 30, 1988 to June 27, 1993, and determined that a 
higher 100 percent rating was not warranted for that period.

In a March 1999 decision, the RO effectuated the Board's 
decision.

In May 1999, the veteran's representative alleged that there 
was CUE in a March 18, 1998 Board decision which dismissed 
the veteran's claims for an increased rating for service-
connected PTSD and for a TDIU rating.  In May 2000, the 
veteran's representative also alleged that there was CUE in a 
February 9, 1999 Board decision which denied a rating higher 
than 70 percent for PTSD for the period from November 30, 
1988 to June 27, 1993.  The veteran's representative 
essentially asserted that the medical evidence shows that the 
veteran's PTSD was 100 percent disabling during the period in 
question, and that he was unemployable as a result of his 
service-connected disabilities.

II.  Analysis

A Board decision is subject to revision on the grounds of CUE 
and will be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West 1991 & Supp. 1999).  
Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to recently published regulations.  
38 C.F.R. §§ 20.1400-1411 (1999).  According to the 
regulations, CUE is a very specific and rare kind of error.  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, CUE is present when either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).  Review 
for CUE in a prior Board decision must be based on the record 
and the law that existed when the decision was made.  38 
C.F.R. § 20.1403(b).

The regulations further provide that to warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
CUE.  38 C.F.R. § 20.1403(c).  Examples of situations that 
are not CUE include the following:  (1) changed diagnosis (a 
new diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision); (2) duty to assist (VA 
failure to fulfill the duty to assist); and (3) evaluation of 
evidence (a disagreement as to how the facts were weighed or 
evaluated).  38 C.F.R. § 20.1403(d).  Moreover, CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of CUE as set forth in the 
case law of the United States Court of Appeals for Veterans 
Claims, as well as the United States Court of Appeals for the 
Federal Circuit.  In brief, the court cases indicate that CUE 
is a very specific and rare kind of error; it is the kind of 
error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Allegations 
that previous adjudications have improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE.  Similarly, the VA's breach of its duty to 
assist cannot form a basis for a claim of CUE.  See, e.g., 
Baldwin v. West, 13 Vet. App. 1 (1999); Bustos v. West, 179 
F.3d 1378 (Fed.Cir. 1999); Link v. West, 12 Vet. App. 39 
(1998); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. 
Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 
(1993); Russell v. Principi, 3 Vet. App. 310 (1992).

A.	Claimed CUE in the March 1998 Board decision

The veteran contends that the Board, in its 1998 decision, 
committed CUE by dismissing claims for an increased rating 
for service-connected PTSD and for a TDIU rating.

In this regard, the Board notes that the veteran's service-
connected PTSD has been rated 100 percent disabling since 
February 20, 1997.  This schedular 100 percent rating was 
assigned in a January 1998 RO decision prior to the Board 
decision in question.  

In the March 1998 decision, the Board noted that the veteran 
was already in receipt of the maximum schedular rating for 
PTSD, and was not entitled to a TDIU rating, since such a 
rating may only be awarded when the veteran's schedular 
rating is less than total.  38 C.F.R. § 4.16(a).  The issue 
of entitlement to an increased rating for PTSD was moot at 
the time of the March 1998 Board decision (and is still 
moot), and was properly dismissed by the Board in that 
decision.  38 U.S.C.A. § 7105.  

The evidence does not show that the correct facts, as they 
were known at the time, were not before the Board, or that 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Therefore the Board finds no CUE 
in the 1998 Board decision.  38 C.F.R. § 20.1403.  The Board 
holds that the March 1998 Board decision was not based on 
CUE. 

B.	Claimed CUE in the February 1999 Board decision

The veteran contends that the Board, in its February 1999 
decision, committed CUE in denying a 100 percent schedular 
rating for PTSD for the period from November 30, 1988 to June 
27, 1993.  In the February 1999 decision, the Board increased 
the veteran's disability rating for PTSD from 30 to 70 
percent for the period in question.

In the present case, no specific allegations have been 
advanced to the effect that the correct facts as they were 
known at the time were not before the Board in February 1999.  

In this regard, the Board notes that during the course of the 
veteran's appeal, the regulations pertaining to psychiatric 
disabilities were revised.  The veteran's PTSD was initially 
evaluated under 38 C.F.R. § 4.132, Code 9411 (effective prior 
to November 7, 1996).  Such criteria will be applied in this 
case, since the issue on appeal is entitlement to an 
increased rating from November 1988 to June 1993, and the 
revised criteria (38 C.F.R. § 4.130, Code 9411) did not take 
effect until November 1996.  VAOPGCPREC 3-2000.  In its 
February 1999 decision, the Board properly applied the old 
criteria of 38 C.F.R. § 4.132, Code 9411 (effective prior to 
November 7, 1996).

The old criteria of Code 9411 provide that a 30 percent 
rating is assigned when there is "definite" impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is assigned when 
the ability to maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is assigned when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation requires that attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132, Diagnostic 
Code 9411, for a 100 percent rating were each independent 
bases for granting a 100 percent rating).

A review of the medical evidence pertaining to the period 
from November 1988 to June 1993 reflects that the veteran 
received ongoing treatment for PTSD, including one period of 
hospitalization from December 1992 to January 1993, and that 
his symptoms from such disorder were variously characterized 
by treatment providers as mild, moderate, considerable, and 
severe at different times during the period in question.  The 
Board notes that an examiner's classification of the level of 
impairment is not controlling for rating purposes.  38 C.F.R. 
§ 4.130 (effective prior to November 7, 1996).  One 
reasonable interpretation of the evidence available at the 
time of the February 1999 Board decision is that the level of 
impairment due solely to PTSD fluctuated during the period 
from November 1988 to June 1993 but was not more than severe 
in degree.  

In the February 1999 decision, the Board determined that 
under the "old" criteria, the weight of the evidence showed 
no more than severe (70 percent) social and industrial 
impairment from PTSD symptoms.  The Board found that the 
requirements for a 100 percent rating under the old criteria 
were not met during the period from November 30, 1988 to June 
27, 1993, as it was not shown that the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, that he 
had totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or that he was demonstrably unable to obtain 
or retain employment solely as a result of his service-
connected PTSD.  The Board also found that the evidence from 
the period in question did not demonstrate that the veteran's 
PTSD alone rendered him unable to obtain or retain 
employment.

The Board finds that the veteran is essentially arguing a 
disagreement with how the facts were weighed in the Board's 
February 1999 decision.  Hence his assertion does not present 
a permissible basis for a CUE claim, since there is evidence 
both pro and con on the issue, and it is therefore impossible 
for him to succeed in showing that the result would have been 
manifestly different.  38 C.F.R. 20.1403(d)(3); Simmons v. 
West, No. 98-354 (U.S. Vet. App. May 12, 2000); Fugo, supra.

The correct facts were before the Board in 1999, and the file 
shows that the Board properly considered the evidence and law 
when making its 1999 decision.  Considering the evidence 
available at the time of the 1999 Board decision, and 
applicable rating criteria, there is nothing to compel a 
conclusion, to which reasonable minds could not differ, that 
a 100 percent rating should have been assigned during the 
period in question.  There was no undebatable error of fact 
or law that would have manifestly changed the outcome, and 
the Board finds no CUE in the February 1999 Board decision.  
38 C.F.R. § 20.1403. 


ORDER

The motion that there was CUE in a March 1998 Board decision 
is denied.

The motion that there was CUE in a February 1999 Board 
decision is denied.


		
	L. W. TOBIN 
Member, Board of Veterans' Appeals


 



